Citation Nr: 9932800	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of the initially assigned 
(noncompensable) rating for residuals of a stab wound of the 
chest with a history of a pneumothorax.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, which granted service connection for 
residuals of pneumothorax due to a stab wound of the chest.  
The RO assigned a zero percent for residuals of a stab wound, 
with a history of a pneumothorax, and the veteran appeals for 
a higher disability rating.


FINDING OF FACT

The veteran sustained a stab wound of the chest while on active 
duty, which resulted in a pneumothorax or collection of air in 
the pleural space; he underwent a thoracotomy, the pneumothorax 
resolved, and the only current residual of the injury is an 
asymptomatic is scar; there is no medical evidence of residual 
lung disease or impairment. 


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of pneumothorax due to a stab wound of the chest are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.96, 4.97, 4.118, Diagnostic Codes 6843, 7803, 7804 (1999); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6813 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service medical records indicate that in December 1969 the 
veteran was treated for a stab wound (inflicted by a 
civilian) of the left anterior chest.  He underwent a 
thoracotomy and was diagnosed with traumatic left 
pneumothorax.  The wound was described as penetrating with no 
artery or nerve involvement.

A May 1996 VA outpatient treatment record showed a diagnosis 
of questionable chronic obstructive pulmonary disease.  

The veteran underwent a VA examination in June 1996.  He 
complained of shortness of breath upon walking and going up 
stairs.  He also stated that he used an Albuterol metered 
dose inhaler.  He indicated that he had smoked a pack of 
cigarettes a day since his teenage years.  Review of systems 
showed no chest pain.  Physical examination revealed that the 
chest was hyper-resonant to percussion, with decreased breath 
sounds and no wheezing.  A 9 by 1.5 centimeter scar was noted 
on the left posterior chest and was characterized as well-
healed.  The impression was possible chronic lung disease.  
It was noted that the veteran related dyspnea to his stab 
wound.  A handwritten notation reflected that pulmonary 
function testing was within normal limits, and that the 
veteran suffered from chronic bronchitis and no ventral 
abnormality.  X-rays revealed that the chest wall and 
mediastinum were unremarkable.  The lungs were clear, and 
there was no evidence of pleural disease.  The impression was 
no evidence of acute cardiopulmonary disease.

At the September 1999 Board hearing the veteran testified 
that there was "nothing wrong" with his scar, and that it was 
not tender and it did not hurt.  The veteran indicated that 
his main problem with his stab wound was that he had a hard 
time breathing.  He mentioned that he used inhalers four 
times a day.  The veteran also mentioned that he had a 
problem with coughing.  He remarked that no physician had 
told him that his current problems of chest pain and 
shortness of breath were related to his stab wound.

The October 1997 rating decision reflects that the veteran's 
residuals of a pneumothorax disability has been evaluated 
under the provisions of Diagnostic Code 6843 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.97, which pertains to 
impairment of the respiratory system.  The Board notes that 
during the pendency of the veteran's appeal, the regulations 
pertaining to evaluation of respiratory disorders were 
amended, effective October 7, 1996.  See 61 Fed. Reg. 46727-
46731 (1996).  Under the old rating criteria, a 30 percent 
evaluation required the lung to be approximately one-half 
collapsed.  38 C.F.R. § 4.97, Diagnostic Code 6813 (1996).  
Under the current regulations, Diagnostic Code 6813, for 
rating a collapsed lung, was removed.  According to the new 
rating criteria, a traumatic chest wall defect is rated under 
the general rating formula for restrictive lung disease, 
which considers Forced Expiratory Volume in one second (FEV-
1), the Forced Volume Capacity (FVC), and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)).  A 10 percent evaluation is assigned if 
the following criteria are met: FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
of 66 to 80 percent predicted.  Diagnostic Code 6843.

A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect.  38 C.F.R. 4.118, Diagnostic 
Codes 7803, 7804, 7805.
A review of the evidence shows that the inservice stab wound 
resulted in a pneumothorax, which is defined as an 
accumulation of air or gas in the pleural space which may 
occur spontaneously or as a result of trauma or a 
pathological process, or be induced deliberately.  Smith v. 
Derwinski, 2 Vet. App. 461 (1992).  In the veteran's case, 
the pneumothorax in 1969 was obviously due to trauma.  A 
closed thoracotomy was performed shortly after the injury and 
follow-up chest X-rays were normal with full expansion of the 
lungs.  In reviewing the entire record, including the medical 
evidence dated in recent years, the Board finds that the 
veteran sustained a stab wound of the chest while on active 
duty, which resulted in a pneumothorax or collection of air 
in the pleural space.  He underwent a thoracotomy, the 
pneumothorax resolved, and the only current residual of the 
injury is an asymptomatic scar.  There is no medical evidence 
of residual lung disease or impairment.  On this latter 
point, the Board notes that, while the veteran has been 
diagnosed with chronic bronchitis, medical evidence dated in 
recent years shows that pulmonary function tests were found 
to be within normal limits, and a June 1996 chest X-ray was 
unremarkable.  In any event, there is no medical evidence 
suggesting that bronchitis or any other lung disease is 
etiologically related to an old stab wound.  The veteran's 
left posterior chest scar was described as well-healed, and 
the veteran testified during this appeal that the scar was 
neither tender or painful.  Since the RO has continued to 
rate the veteran under a lung code, the Board has considered 
such in this decision but, as noted above, the pneumothorax 
resolved many years ago, and there is no medical evidence to 
suggest any residual lung disease.  The only residual of the 
stab wound sustained approximately 30 years ago is an 
asymptomatic scar.  Thus, a compensable rating, under Codes 
6843 or 7803-7805, is not warranted.   

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected residuals 
of pneumothorax due to a stab wound of the chest, alone, has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for residuals of a stab wound 
of the chest with a history of a pneumothorax must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A compensable rating for residuals of a stab wound of the 
chest with a history of a pneumothorax is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

